- department of the treasury internal_revenue_service washington d f 93e d t te ep malt sf tax_exempt_and_government_entities_division uics legend taxpayer a company m insurance_company n company o individual d individual e company p company q company r company s company t court cp state s state t date date date date page date date date date month sec_1 and amount amount amount dear this is in response to a ruling_request dated to your individual_retirement_account ira the facts upon which you base your requests are as foll concerning the status of a contribution dws during taxpayer a terminated employment with retirement plans represented to be qualified within the n revenue code in which taxpayer a participated at hi receive distributions from said retirement plans taxpa company m which sponsored one or more heaning of sec_401 of the internal termination taxpayer a was entitled to yer a is a resident of state t induced by representations made by employees of company p a licensed securities broker-dealer and company q a registered investment_advisor taxps manage the investment of his qualified retirement_funds lyer a authorized companies p and q to upon the advice of representatives of companies p and received from the qualified_retirement_plan s maintaine retirement annuity described in code sec_408 is a rolled over amount on date taxpayer a’s ira annuity had decreased significantly and date q taxpayer a rolled over distributions d by company m into an individual sued by insurance_company n taxpayer as of date the value of insurance_company n is a state s_corporation authorize company n sells financial products primarily to individ independent financial advisors and other distribution channels including but not limited to investment firms and financial institutions d to do business in state t insurance uals most of its sales are made through similarly situated taxpayers filed a lawsuit taxpayer a along with othe on or about date ainst insurance_company n company o in court cp state t a court of competent jurisdiction the distributor of insurance_company n products company p company q company r company page s individual d and individual e individuals d and e s the lawsuit alleged that individuals d and e and ce recommended the ira annuity purchased by taxpayer date pwned and operated companies p q r and mpanies p through s sold and or a the lawsuit was amended on or about the lawsuit as amended contains a factual allegation to the effect that each plaintiff signed a document captioned group annuity application_for pz company n these applications were either signed by as agent along with a reference to company p as the individual d or individual e as agent and to company intended to indicate that individual d and individual e of insurance_company n in procuring the sale of the an rticipation for submission to insurance ndividual d or individual e who was listed gent’s firm the reference to either y p as firm on the application itself was ilso was acting simultaneously as an agent nuity a sample group annuity application_for participation submitted with taxpayer a’s ruling_request indicates th purchased from insurance_company n ‘ attached to the copy of the lawsuit at qualified ira_annuities may be and individuals d and e were acting pnting or omitting material facts from him bayer a relied upon said misrepresentations through s and individuals d and e rising him to purchase and selling him an fom qualified_retirement_plans caches of fiduciary duty by its agents the lawsuit as amended alleged that companies f breached their fiduciary duty to taxpayer a by both ady ira annuity as a vehicle to receive distributions made fi insurance_company n was vicariously liable for said br company p and individuals d and e companies p through s and individuals d and e defrauded taxpayer a by either intentionally misrepres when they sold him his ira annuity furthermore tax when he purchased his ira annuity finally company within the scope of their duties as agents of insurance oc misrepresentations and omissions all of the named against taxpayer a in selling him his ira annuity fu and e were acting within the scope of their duties as ag committed constructive fraud companies p throug when they sold an ira annuity to taxpayer a which n taxpayer a’s ira annuity furthermore company p the scope of their duties as agents of insurance compan and sold the ira annuity to taxpayer a and comps negligently misrepresented and negligently failed to dis they sold him his ira annuity which negligence caused annuity furthermore company p and individuals d ar duties as agents of insurance_company n when they mq when they negligently failed to disclose material facts sligence caused the decline in value of 1d individuals d and e were acting within n when they negligently recommended inies p through s and individuals d and e ‘lose material facts to taxpayer a when the decline in value of taxpayer a’s ira d e were acting within the scope of their de their negligent misrepresentations and ermore company p and individuals d ts of insurance_company n when they and individuals d and e were negligent ompany n when they made the fraudulent efendants committed constructive fraud _ taxpayer a entered into a settlement agreement with insurance_company in month sec_1 and n and company o pursuant to which insurance compa money in exchange for his agreeing to the dismissal of under the terms of the settlement taxpayer a received settlement provides that insurance_company n shall hy n agreed to pay taxpayer a a sum of e above-referenced date amount make separate transfers of the surrender in relevant part article of the lawsuit page amounts for each of the plaintiff's annuities to plaintifi business days after the processing of such paperwork ps respective designees within seven from documentation contained in the file it appears thd result of arm’s-length negotiations between various p t the above-referenced settlement was the arties with adverse interests pursuant to the settlement agreement the date company o companies p through s and individuals d awsuit against insurance_company n ‘and e was dismissed _ the above referenced amount payment was made by check from on or about date insurance_company n to taxpayer a said check was taxpayer a’s counsel on or about date ache said counsel to taxpayer a amount represents am on or about date his name with company t of code sec_408 the date amount was paid to taxpayer a taxpayer a contributed ama it has been represented that contributior said date heposited into a_trust account maintained by ck in the amount of amount was issued by yunt less attorney’s fees unt into an ira set up and maintained in said contributory ira met the requirements was made within days of date settlement agreement the value of annuity value exclusive of amounts received plicable surrender charge was transferred trustee transfer to the taxpayer’s ira surance company n pursuant to the above ent contribution into an ira set up and ites a valid rollover transaction within the nl revenue code it has also been represented that the sum of the settleme and of the amounts transferred to taxpayer a’s company t ira referenced in the paragraph immediately above did not exceed amount nt proceeds paid to taxpayer a amount it has been represented that pursuant to article of the taxpayer a’s ira annuity which consisted of the ira as aresult of the settlement referenced herein less the by insurance_company n by means of a direct trustee account maintained with company t ing based upon the foregoing you request the following rul that taxpayer a’s receipt of amount from in described settlement of a lawsuit and its subsequ maintained in his name with company t constit meaning of sec_408 of the intern sec_408 of the code provides the general_rule iras this section provides in pertinent part that exce of the code provides that for purposes of with respect to the requested letter_ruling sec_408 bans a_trust created or organized in the this section the term individual_retirement_account m br his beneficiaries but only if the written united_states for the exclusive benefit of an individual governing instrument creating the trust meets certain requirements among these requirements is tates that except in the case of a rollover the one found in paragraph of sec_408 which c a b or e contribution described in subsection d in sec_4 contributions will not be accepted for the no contribution will be accepted unless it is in cash and ixable year under sec_219 on taxable_year in excess of the amount in effect for such té behalf of any individual for the tax treatment of distributions from pt as otherwise provided in subsection d page any amount_paid or distributed out of an individual_retirement_plan or under an individual_retirement_annuity shall be included in gross_income by the payee’ manner provided under sec_72 or distributee as the case may be in the sec_408 of the code establishes an exception and the income inclusion rule_of sec_408 for contributions under sec_408 an amount is contribution if it meets the requirements of subparagra’ to the contribution rules of sec_408 ertain transactions characterized as rollover escribed in paragraph as a rollover hs a and b subparagraph a of sec_408 of the code sta’ is sec_408 does not apply to any amount_paid or di tributed out of an individual_retirement_account or individual_retirement_annuity to the individ al for whose benefit the account or annuity is maintained if -- i the entire amount received includ ing money and any other_property is paid into an individual_retirement_account or individual reti ement annuity other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution in pertinent part that paragraph of subparagraph b of sec_408 in short provi amount described in subparagraph a i received by if at any time during the 1-year period ending on the d any other amount described in that subparagraph from includible in his gross_income because of the applicati es that this paragraph does not apply to any individual from an ira account or annuity y of such receipt such individual received ira account or annuity which was not n of this paragraph presented that taxpayer a and other with respect to the requested letter_ruling it has been t of competent jurisdiction against various similarly situated taxpayers initiated a lawsuit in a cout defendants named in the lawsuit including insurance ompany n relating to a significant loss in dollar_figure b owned by taxpayer a the lawsuit value of the ira annuity described in code sec_4 alleged various causes of said loss of value relating to a ctivities taken either by insurance_company n company o or other named parties allegedly acting _as the agents of insurance_company n said lawsuit was settled pursuant to said settlement axpayer a recovered after attorney’s fees d into an ira described in code section were deducted amount which he subsequently roll a within days of receipt the above reference settlement proceeds were designe annuity amounts lost due to alleged misconduct on the insurance_company n no distribution occurred until insurance_company n hi to replace a portion of taxpayer a’s ira part of a number of defendants including the issuance of the check in amount by accordingly based on the specific facts and represent4 taxpayer a’s receipt of amount from insurance con his original ira annuity pursuant to the above-referen amount to the newly-established individual retirement rollover thus with respect to your ruling_request we conclude as follows tions contained herein we hold that npany n as the replacement of a portion of ce lawsuit settlement and the payment of this account at company t represents a valid page that taxpayer a’s receipt of amount from it described settlement of a lawsuit and its subseq maintained in his name with company t const meaning of sec_408 of the inter this ruling letter is based on the assumption that taxp sec_408 as represented it also assumes that the the name of taxpayer a described above meets the re represented additionally it assumes the correctness respect thereto a copy of this letter has been sent to your authorized r attorney on file in this office urance company n pursuant to the above juent contribution into an ira set up and tes a valid rollover transaction within the al revenue code er a’s ira annuity was described in code ontributory ira set up and maintained in quirements of code sec_408 as of all facts and representations made with resentatives in accordance with a power of if you have any questions concerning this letter_ruling not a to who may be reached at lease contact ll-free number or esquire fax enclosures deleted copy of this letter notice of intention to disclose i cerely yours
